81 F.3d 149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Brian Keith HART, Petitioner-Appellant,v.SNODDGRASS, Warden, Respondent-Appellee.
No. 95-7487.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1996.Decided March 28, 1996.

Brian Keith Hart, Appellant Pro Se.  Richard Bain Smith, Assistant Attorney General, Richmond, Virginia, for Appellee.
Before HALL and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we grant a certificate of probable cause and affirm the district court.   All of the Appellant's claims are procedurally barred, see Harris v. Reed, 489 U.S. 255 (1989);  Wainright v. Sykes, 433 U.S. 72, 87 (1977), except those alleging that his trial attorney rendered ineffective assistance of counsel and that his sentence was excessive.   The claims that are not procedurally barred, though, are without merit, as explained in the district court's opinion.   Hart v. Snoddgrass, No. CA-95-181-3 (E.D.Va. Sept. 8, 1995).   We deny the motion for bail pending appeal in light of this disposition.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.